Citation Nr: 0029813	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral tinea 
pedis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
December 1980.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits currently sought on appeal in May 1996.

Other issues

The RO's May 1996 rating decision had denied service 
connection for a right leg disability.  The veteran filed a 
Notice of Disagreement, and a Statement of the Case was 
issued by the RO in August 1996 which listed three issues: 
service connection for pes planus, tinea pedis (called 
athlete's foot) and a right leg disability.  In the veteran's 
substantive appeal (VA Form 9), he clarified that he was 
seeking service connection for a right ankle disability.  He 
testified about his right ankle disability during his hearing 
at the RO in September 1997.  No contentions, testimony, or 
arguments were made about any other right leg disability.  
The RO subsequently granted service connection for residuals 
of a right ankle sprain, indicating that its decision 
constituted a grant of the benefit sought.  The RO further 
indicated that the issues of entitlement to service 
connection for bilateral pes planus and tinea pedis remained 
on appeal.  The RO informed the veteran of this in a 
September 1997 Supplemental Statement of the Case.  The 
veteran did not subsequently indicate that he was interested 
in pursuing an appeal as to any other right leg disability.  
Accordingly, the matter of entitlement to service connection 
for a right leg disability is not currently before the Board 
of Veterans' Appeals (the Board) and will be discussed no 
further herein.  

When the RO granted service connection for the right ankle 
disability in September 1997, a noncompensable rating was 
assigned.  The veteran filed a notice of disagreement with 
respect to the assignment of the noncompensable rating.  
However, after the RO issued the Statement of the Case in 
February 1998, no substantive appeal on the matter was 
received.  Accordingly, the matter of entitlement to an 
increased disability rating for the service-connected right 
ankle disability has not been appealed and will not be 
discussed herein.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.202, 20.302 (1999).  

In May 1998, the RO granted service connection for a right 
middle finger disability and pseudofolliculitis barbae, 
assigning each a noncompensable disability rating.  A 
compensable rating based on multiple noncompensable 
disabilities under 38 C.F.R. § 3.324 was denied.  Service 
connection for tooth loss was denied in the same decision.  
The RO notified the veteran of these decisions and of his 
right to appeal; no timely appeals were filed.  Accordingly, 
the Board has jurisdiction over the two issues on the cover 
page and no others.  


FINDINGS OF FACT

1.  The Board denied service connection for bilateral pes 
planus in September 1994.  

2.  Evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been received since the 
Board's September 1994 decision.



CONCLUSION OF LAW

Evidence submitted since the Board's final September 1994 
decision is new and material.  The veteran's claim of 
entitlement to service connection for bilateral pes planus is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking entitlement to service 
connection for bilateral pes
Planus, which was previously denied in a September 1994 Board 
decision, and for tines pedis.

In the Board's decision herein, it finds that new and 
material evidence has been received to reopen the claim for 
service connection for bilateral pes planus.  Accordingly, 
the Board will reopen that claim and remand it to the RO for 
additional development.  Also in this decision, the Board 
remands the claim for service connection for bilateral tinea 
pedis to the RO for additional development pursuant. 

Entitlement to service connection for bilateral pes planus

The veteran is seeking entitlement to service connection for 
bilateral pes planus.  Implicit in the veteran's presentation 
is the contention that new and material evidence has been 
submitted which is sufficient to reopen his previously denied 
claim. 

In the interest of clarity, the Board will provide pertinent 
law and regulations, followed by a joint factual background 
and then analysis of the claim.  Thereafter, a remand section 
will follow, containing orders for both the pes planus and 
the tinea pedis claim.

Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

VA regulations stipulate that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(1999); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein. 

Presumption of soundness/aggravation

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 
1991); 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted".  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Notwithstanding the regulatory prohibition against service 
connecting constitutional or developmental abnormalities, 
service connection may be granted for a congenital disease on 
the basis of aggravation.  See 38 U.S.C.A. § 1153 (West 1991 
& Supp. 1998); 38 C.F.R. §  3.306 (1999); VAOPGCREC 82-90. 

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
If new and material evidence per 38 C.F.R. § 3.156 has been 
submitted after a prior final denial of a claim, the claim 
shall be reopened and considered on its merits after VA's 
duty to assist has been met.   

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

Previously submitted evidence

On service entrance examination in February 1975, pes planus 
was clinically identified.  

A March 1976 service medical record indicates that the 
veteran complained that he had bilateral foot pain after 
running, exercising and wearing boots.  Clinically, he had 
flat feet, right greater than left.  The impression was 
probable symptomatic flat feet.  Arch supports were 
prescribed.  

The veteran waived his right to a service discharge 
examination.

A May 1990 VA medical record indicates that the veteran 
reported injuring his right foot during service.  It was 
unclear what the exact injury was.  He denied any acute 
trauma, and he stated that he had worn a cast for a while and 
that he was currently a mail carrier.  He complained of 
constant pain in his feet after working.  Clinically, he had 
bilateral pes planus with no erythema or swelling.  The 
assessment was bilateral pes planus.  Arch supports were 
prescribed.  

A December 1992 private medical record indicates that the 
veteran complained of pain in his feet for some time, and 
that it was progressively getting worse, and that it may have 
been related to his military service.  Clinically, tenderness 
of the plantar medial tubercle, plantar fascia, and medial 
eminence of each foot was present, as was pain with range of 
motion of the first metatarsophalangeal joint bilaterally.  
He also had scaliness and erythema on the plantar aspect of 
each foot.  The assessments were hallux abductal valgus with 
bunion deformity bilaterally; plantar fasciitis bilaterally, 
and tinea pedis bilaterally.

On VA examination in January 1993, the veteran complained of 
foot problems.  The examiner indicated that he had a 
bilateral pes planus which preexisted his military service, 
and that it was a developmental type of pes planus which was 
not due to any significant deformity of the feet or ankles.  
The veteran dated the onset of foot pain to basic training 
when he had had unusual running and marching activities.  
Following his military service, he had done odd jobs with no 
particular foot problem.  Then, he went to work for the U.S. 
Postal Service in the mid-1980's and noted increased foot 
pain while walking a route as a letter carrier.  

Clinically, the veteran's feet showed a mild degree of 
flattening of the longitudinal arches with standing and 
bearing weight, and a moderate degree of enlargement of the 
distal portion of the first metatarsals of both feet, with a 
mild degree of bunion formation. 

X-rays of his feet revealed arthritis at the 
metatarsophalangeal joints of the great toes, a very minimal 
hallux valgus, and enlargement of the right foot's fifth 
metatarsal shaft.  There appeared to be some bony sclerosis 
near the posterior aspect of the talocalcaneal joint, 
probably representing some minor osteoarthritic changes.  

The diagnosis was bilateral flat feet with mild flattening of 
the longitudinal arches.  There was also evidence of 
bilateral bunion formation with osteoarthritis changes of the 
metatarsophalangeal joints of the great toes and mild 
limitation of motion of the metatarsophalangeal joints of the 
great toes.  From the veteran's history, he had only had a 
mild problem with his feet during service.  The greater part 
of his foot complaints had developed since he had worked for 
the Post Office as a letter carrier, and he continued to have 
some pain in his feet.  

A July 1993 private medical record indicates that the veteran 
had first been seen in January 1993, complaining of pain and 
soreness in both feet.  He reported that his feet had been 
sore for many years.  He noted very sore bunions and he had 
noticed a large cyst that had formed on the outside of his 
right foot.  He reported having no previous treatment for his 
feet.  After examination, the impressions were symptomatic 
hallux valgus with bunion deformity of both feet; and 
ganglionic cyst of the right foot.

The Board's September 1994 decision

In September 1994, the Board determined that service 
connection was not warranted for bilateral pes planus.  It 
was noted that the veteran's service medical records 
contained no medical opinion that his pre-service bilateral 
pes planus had increased in severity in service, that there 
was no evidence of treatment in the ten years immediately 
following service, and that temporary flare-ups of a 
preexisting injury or disease were not subject to service 
connection, unless the underlying condition was worsened.  
The Board further indicated, in essence, that since the 
veteran had not submitted any medical evidence reflecting 
that his bilateral pes planus condition increased in severity 
during service, and since as a layperson he himself could not 
opine that it had, his claim was denied.  

Newly submitted evidence

The veteran applied to reopen his claim for service 
connection for bilateral pes planus in October 1995. 

An August 1995 VA medical record indicates that the veteran 
complained of foot problems.  Clinically, flat feet and 
fungus of the feet and toes were present.  
In June 1997, the veteran stated that his bilateral pes 
planus started in service.  

A June 1997 medical report from a podiatrist indicates that 
the veteran complained of pain and swelling of both feet.  
The podiatrist reported that the veteran told him that his 
condition was service related.  Current complaints and 
clinical findings were described, and the assessments were 
plantar fasciitis/heel spur syndrome; hallux abducto valgus; 
and heel spur.  Thereafter, the podiatrist remarked:  
"Patient condition could be service related on both feet."

During the veteran's hearing at the RO in September 1997, he 
testified that he had not had any foot problems before 
service.  He further stated that during service he had a lot 
of foot pain.  He further testified that his foot pain 
continued after service, and he had VA treatment for it in 
about 1990. 

Analysis

In September 1994, the Board denied the veteran's claim of 
entitlement to service connection for bilateral pes planus.  
That decision was based on the Board's determination that the 
evidence did not show that the veteran had aggravated a 
preexisting pes planus condition in service. 

After a careful review of the record, the Board has concluded 
that new and material evidence has been received, and that as 
such, the claim must be reopened.  The private podiatrist's 
June 1997 opinion that the veteran's foot disability could be 
service related, while not necessarily sufficient to allow 
the claim, is so significant that it must be considered in 
order to fairly evaluate the merits of the claim.  Evidence 
of that character was not previously of record, and that was 
the only type of evidence that was missing.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  For this reason, the 
Board believes that new and material evidence has been 
submitted.  See  38 C.F.R. § 3.156. 

In summary, the Board's conclusion is that new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a); see 
Hodge, 155 F.3d at 1363.  Accordingly, the claim must be 
reopened.  For reasons which will be explained in detail 
below, the issue will be remanded for further evidentiary 
development.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Since new and material evidence has been received to reopen 
the claim for service connection for bilateral pes planus, 
the RO must consider the veteran's claim for service 
connection for it on a de novo basis.  After having reviewed 
the evidentiary record, the Board has concluded that VA's 
duty to assist requires an examination to inquire in further 
detail into whether the veteran's bilateral pes planus 
disability was aggravated by service.  An examination by a 
physician with an opinion as to whether the veteran's 
bilateral pes planus was aggravated would be extremely useful 
to the Board. 

Entitlement to service connection for bilateral tinea pedis.

Service medical records dated in July 1977 and July 1979 show 
treatment for athlete's foot/tinea pedis.  

Recent private medical records from December 1992, July 1993, 
and June 1997 indicate that the veteran currently has tinea 
pedis, as does an August 1995 VA medical record.  
Furthermore, during his hearing at the RO in September 1997, 
the veteran he got athlete's foot during service, athlete's 
foot was still present on service discharge, and that it had 
persisted since that time.  Moreover, a private podiatrist in 
June 1997 indicated that the veteran's tinea pedis could be 
related to service.

VA's newly enacted duty to assist requires an examination 
under the circumstances outlined above.  See the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) [to be codified at 38 U.S.C.A. 
§ 5107(a)].  Accordingly, a VA examination will be ordered.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The  RO should contact the veteran 
and his representative and ascertain if 
the veteran has received any medical 
treatment for his foot conditions which 
is not currently of record.  After 
securing appropriate consent from the 
veteran, the RO should then obtain these 
records and associate them with the 
veteran's VA claims folder.  

 2.  A VA examination of the veteran's 
feet should be scheduled.  The examiner 
should identify any current foot 
disabilities.  The examiner, after a 
review of the veteran's VA claims 
folder, should render an opinion with 
reasons (1) as to whether the veteran's 
bilateral pes planus disability 
chronically increased in severity during 
service, and if so, whether any such 
chronic in-service increase was due to 
service or was due to the natural 
progress of the disease; and (2) as to 
whether the veteran has tinea pedis 
currently, and if so whether it is 
related to the veteran's military 
service.  The report of the examination 
should be associated with the veteran's 
claims folder.

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for bilateral pes planus and 
bilateral tinea pedis disability, both 
on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
matter.  The Board notes that RO compliance with this remand 
is not discretionary.  If the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


